FILED
                              NOT FOR PUBLICATION                           DEC 18 2015

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


YANET PRADO-BACILLO, AKA Yanet                   No. 13-70951
Bacillo Prado,
                                                 Agency No. A059-926-129
               Petitioner,

 v.                                              MEMORANDUM*

LORETTA E. LYNCH, Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted November 18, 2015**

Before:        TASHIMA, OWENS, and FRIEDLAND, Circuit Judges.

      Yanet Prado-Bacillo, a native and citizen of Mexico, petitions for review of

the Board of Immigration Appeals’ (“BIA”) order denying her motion for remand

and dismissing her appeal from an immigration judge’s (“IJ”) decision denying her

request for a continuance and entering an order of removal. We have jurisdiction

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
under 8 U.S.C. § 1252. We review for abuse of discretion both the denial of a

motion for a continuance, Sandoval-Luna v. Mukasey, 526 F.3d 1243, 1246 (9th

Cir. 2008), and the denial of a motion to remand, Movsisian v. Ashcroft, 395 F.3d

1095, 1097-98 (9th Cir. 2005). We review de novo constitutional claims.

Sandoval-Luna, 526 F.3d 1246. We deny the petition for review.

      Prado-Bacillo sought a continuance in order to marry her United States

citizen fiancé and apply for adjustment of status, but Prado-Bacillo’s fiancé is now

deceased. Accordingly, Prado-Bacillo’s challenges to the agency’s denial of a

continuance to pursue adjustment of status are moot. See Pedroza-Padilla v.

Gonzales, 486 F.3d 1362, 1364 n.2 (9th Cir. 2007); see also United States v.

Strong, 489 F.3d 1055, 1059 (9th Cir. 2007) (“An appeal is moot when, by virtue

of an intervening event, a court of appeals cannot grant any effectual relief

whatever in favor of the appellant.” (citation and internal quotation marks

omitted)).

      Contrary to Prado-Bacillo’s contention, her claim that she is now eligible for

a U visa or prosecutorial discretion did not render the IJ’s denial of a continuance

an abuse of discretion or due process violation, because Prado-Bacillo did not

assert to the IJ that she was eligible for such relief. See Sandoval-Luna, 526 F.3d

at 1247 (no abuse of discretion by denying a motion for a continuance where the


                                          2                                     13-70951
relief sought was not immediately available to petitioner); Lata v. INS, 204 F.3d

1241, 1246 (9th Cir. 2000) (to prevail on a due process challenge, an alien must

show error and prejudice).

      To the extent Prado-Bacillo challenges the BIA’s denial of a remand, the

BIA did not abuse its discretion or violate due process in declining to remand to

the IJ to allow Prado-Bacillo to apply for U visa relief or prosecutorial discretion,

because Prado-Bacillo submitted no evidence to establish prima facie eligibility for

such relief. See Shin v. Mukasey, 547 F.3d 1019, 1025 (9th Cir. 2008) (“Aliens

who seek to remand or reopen proceedings to pursue relief bear a heavy burden of

proving that, if proceedings were reopened, the new evidence would likely change

the result in the case.” (citation and internal quotation marks omitted)); Matter of

Sanchez Sosa, 25 I. & N. Dec. 807, 812-16 (BIA 2012) (discussing how a

petitioner may establish prima facie eligibility for a U visa such that a continuance

or remand might be warranted); Lata, 204 F.3d at 1246.

      PETITION FOR REVIEW DENIED.




                                           3                                    13-70951